Franchise Holdings International, Inc. 5910 South University Boulevard C-18, Unit 165 Littleton, Colorado80121 March 14, 2013 William H. Thompson Accounting Branch Chief U.S. Securities and Exchange Commission Division of Corporation Finance Washington, DC2054 Re:Franchise Holdings International, Inc. Form 8-K Filed March 11, 2013 File No. 0-27631 Dear Mr. Thompson: On behalf of Franchise Holdings International, Inc. (the “Company”), please be advised that the Company acknowledges that: ● the Company is responsible for the adequacy and accuracy of the disclosures in the subject Form 8-K filing; ● staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and ● the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. FRANCHISE HOLDINGS INTERNATIONAL, INC. By: s/ A. J. Boisdrenghien A. J. Boisdrenghien, President and Director
